DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 4/21/2022 are as follows: 
Claims 1-10 are pending and are being examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Foreign priority document CN201710257571.7 was received on 10/21/2021  

Drawings
The drawings were received on 4/21/2022.  These drawings are objected to.
The drawings are objected to because Figures 5 and 7 still contain poor line quality, thereby rendering it difficult to clearly see all the details (See 37 CFR 1.84(l) which states: “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
Object having multiple heat sources (Claim 1; The drawings only illustrate the heat sources connected to the heat spreader, with no “object” illustrated);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 line 8 recites “the heat spreading plate is attached to an object having multiple heat sources”.  However, the original disclosure fails to recite an “object” that has multiple heat sources attached thereto.  The original disclosure only outlines that the multiple heat sources are attached to the heat spreading plate with no mention of an intervening or interconnecting “object”.  Therefore, the recitation of an object having multiple heat sources is new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asfia (US2008/0087406A1, as previously cited).
Re Claim 1. Asfia teaches a vapor chamber based on a flat plate loop heat pipe (18), wherein the vapor chamber is attached to heat sources (12), comprising: 
a heat spreading plate (24) (Figures 1, 3, 4; Paragraphs 32, 40-41); and 
a flat plate loop heat pipe (14) composed of an evaporator (20), a reservoir (left vertical conduit of 27 in Figure 4) and a gas/liquid line (27) (Figures 1, 3, 4; Paragraphs 32, 35-36, 40-41); 
wherein the reservoir, the evaporator, and the gas/liquid line are in fluid communication to one another (Figures 1, 3, 4; Paragraphs 32, 35-36, 40-41);
wherein the flat plate loop heat pipe is pre-buried (via groove 26) in the heat spreading plate (Figures 6-7; Paragraphs 40-41); 
wherein the heat spreading plate is attached to an object having multiple heat sources (12), one of the multiple heat sources having the most heat energy (Figures 3-4; Paragraphs 38-39; One of the heat sources 12 will have the most heat energy);
wherein the evaporator occupying a specific region (center of 24) on the heat spreading plate (24) and is arranged on the heat spreading plate at the position of attachment to one heat source (12) having the most heat energy in the multiple heat sources (Figures 3-4; Paragraphs 38-39); 
wherein the reservoir is used to supply liquid to the evaporator (Figure 4; Paragraphs 35-39); 
wherein the heat spreading plate include heat source attached regions (back side of 24) that are attached to heat sources other than the one heat source having the most heat energy in the multiple heat sources, and heat sink attached regions (22) that are not attached to any of the multiple heat sources (Figures 3-4; Paragraphs 32-41); 
wherein the gas/liquid line leading out from an outlet of the evaporator is disposed in a meandering fashion between the heat source attached regions and the heat sink attached regions on the heat spreading plate, so that a liquid working fluid enters the heat sink attached regions after absorbing heat of the heat source attached regions and being evaporated into vapor, and a gas working fluid releases heat in the heat sink attached regions and is condensed into liquid; and circulation is performed hereby, and the working fluid finally flows back into the reservoir after being condensed by the heat sink attached regions into liquid, thus forming a loop (Figures 3-4; Paragraphs 32-41). 

Re Claim 2. Asfia teaches cold sources (i.e. heat sinks) are arranged in the "heat sink attached regions" on one side or two sides of the heat spreading plate; and the gas/liquid line leading out from the outlet of the evaporator is disposed in a meandering fashion between the "heat sink attached regions" and the "heat source attached regions" on the heat spreading plate (Figures 3-4; Paragraphs 32-41). 
Re Claim 4 & 8. Asfia teaches the evaporator is directly attached to the one heat source having the most energy in the multiple heat sources (Figures 3-4; Paragraph 38). 
Re Claim 5 & 9. Asfia teaches the gas/liquid line is formed by a copper, stainless steel or titanium alloy pipeline sheet metal, and pre-buried in the heat spreading plate in a gluing or welding manner (Figures 3-4; Paragraph 36 teaches copper tubing and Paragraph 41 teachings gluing the tubing into the plate). 
Re Claim 6 & 10. Asfia teaches the heat spreading plate is an aluminum alloy plate (Figures 3-4; Paragraph 41). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Asfia (US2008/0087406A1, as previously cited) in view of Smyrnov (US2003/0037910A1, as previously cited).
Re Claim 3 & 7, as best understood in view of the indefiniteness. Asfia teaches the liquid reservoir (Figures 3-4) but fails to specifically teach the liquid reservoir is disposed externally to the heat spreading plate. 
However, Smyrnov teaches liquid reservoir (16) is disposed externally to the heat spreading plate (Figure 6; Paragraph 63).
Therefore, in view of Smyrnov’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to dispose the liquid reservoir of Asfia externally to the heat spreading plate of Asfia in order to allow for increased control of the mechanical energy accumulation from pressure pulsation (Paragraph 63).  Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to suspend the liquid reservoir in order to accommodate a larger sized reservoir in the heat pipe.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to suspend the liquid reservoir, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See MPEP 2144.04 (V, C).

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
Applicant argues on page 5 of the reply that the left vertical tubing 27 in Asfia is not a reservoir.  However, the applicant has failed to recite any further structural limitations to limit the scope of “reservoir” and as such, the term “reservoir” has been given its broadest reasonable interpretation.  Since the left vertical tubing 27 of Asfia can store working fluid, it is considered a reservoir.  Should the applicant prefer a different interpretation, the applicant can recite specific structural details to differentiate the reservoir of the claimed invention from that of Asfia.  Accordingly, since no structural terms are used to define reservoir in the claim, Asfia’s vertical tubing is properly considered a reservoir and the applicant’s arguments are not found persuasive.
Applicant argues on page 5 of the reply that “neither Asfia nor Smyrnov disclose or suggest a particular arrangement as recited in the claims as amended, where an evaporator is attached to the heat source having the most heat energy whereas the heat spreading plate containing the meandering gas/liquid line is attached to other heat sources and the meandering gas/liquid line is disposed between the heat source attached regions and heat sink attached regions. In contrast, in Asfia, there is only one heat source region to which the evaporator 20 is attached, and the meandering pipe 27 goes in and out of evaporator 20 and condenser 22”.  Asfia teaches a heat spreading plate 24 with a central evaporator region 20 that is attached to a heat source 12 having the most heat energy and connected to other heat sources on the other side of 24.  Figure 4 of Asfia further illustrates the heat pipe meanders from the evaporating region 20 to the condensing regions 22.  The working fluid of Asfia will pass through the heat sources in the evaporating section 20 and pass then to the condensing sections 22 before returning back to the evaporating section 20.  Thus, it can be seen that Asfia teaches the claimed limitations.  It is further noted that “heat source region” and “heat sink region” are abstract delineations with no structural delineations.  Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific pathway from the first heat source to each of the following heat sources, specific locations of the heat source regions and heat sink regions, and the regions being on the same side of the plate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, there appears to be no distinction between the evaporator and the heat source regions as currently claimed.  Therefore, the applicants’ arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763